USDC IN/ND case 2:20-cv-00266-TLS-APR document 82 filed 02/17/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JOHN H. DAVIS, SHELIA D. DAVIS, and
 ERIC S. DAVIS,

                        Plaintiffs,

                        v.                             CAUSE NO.: 2:20-CV-266-TLS-APR

 LIMESTONE COUNTY ALABAMA
 DEPARTMENT OF HUMAN
 RESOURCES, et al.,

                       Defendants.

                                      OPINION AND ORDER

       This matter is before the Court on a Verified Emergency Motion for Temporary

Restraining Order Without Notice [ECF No. 79], a Verified Emergency Motion for Relief [ECF

No. 80], and a Verified Motion for Preliminary Injunction Relief [ECF No. 81], filed by John H.

Davis and Shelia D. Davis on February 15, 2021.

       On October 12, 2020, the Plaintiffs filed a Notice of Dismissal Under Federal Rule of

Civil Procedure 41(a)(1)(A)(i) [ECF No. 74], which dismissed the case without prejudice, see

Oct. 16, 2020 Order, ECF No. 77. The voluntary dismissal is self-executing and closed the case.

See Fed. R. Civ. P. 41(a)(1)(A) (“Without a Court Order”); Jenkins v. Village of Maywood, 506

F.3d 622, 624 (7th Cir. 2007). “A suit that is voluntarily dismissed under Rule 41(a) generally is

treated as if it had never been filed.” Nelson v. Napolitano, 657 F.3d 586, 587 (7th Cir. 2011)

(citing Smith v. Potter, 513 F.3d 781, 783 (7th Cir. 2008); Beck v. Caterpillar, Inc., 50 F.3d 405,

407 (7th Cir. 1995)). “Once an action has been dismissed under Rule 41(a)(1) without prejudice,

the plaintiff may bring the suit again by filing a new complaint.” Id. at 588 (citing Richmond v.

Chater, 94 F.3d 263, 267 (7th Cir. 1996); Adams v. Lever Bros. Co., 874 F.2d 393, 395–96 (7th
USDC IN/ND case 2:20-cv-00266-TLS-APR document 82 filed 02/17/21 page 2 of 2


Cir. 1989); McCall–Bey v. Franzen, 777 F.2d 1178, 1184 (7th Cir. 1985); Fed. R. Civ. P. 3 (“A

civil action is commenced by filing a complaint with the court.”)). In this case, the voluntary

dismissal on October 12, 2020, terminated this action, and the Court lacks jurisdiction to

consider the three pending motions. See Nelson, 657 F.3d at 588–89 (discussing the limited

matters over which a court has jurisdiction following voluntary dismissal under Rule 41(a)(1)).

       Accordingly, the Court STRIKES the Verified Emergency Motion for Temporary

Restraining Order Without Notice [ECF No. 79], the Verified Emergency Motion for Relief

[ECF No. 80], and the Verified Motion for Preliminary Injunction Relief [ECF No. 81]. Any

relief based on these motions must be filed in a new cause of action under a new cause number.

       SO ORDERED on February 17, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
